Citation Nr: 0935682	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-30 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1953 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
bilateral hearing loss with a noncompensable evaluation.

The Board remanded the claim in June 2009 for additional 
development and to address due process concerns.  The actions 
directed by the Board have been accomplished and the matter 
has been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran exhibits no more than Level II hearing in his 
right ear and no more than Level III in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, 
VIA and VII (Diagnostic Code 6100) and § 4.86 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.  

Service connection was established for bilateral hearing loss 
pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 with a 
noncompensable evaluation effective May 10, 2007.  See 
November 2007 rating decision.  The Veteran contends that he 
is entitled to a compensable rating.  See February 2008 
notice of disagreement; June 2008 statement in support of 
claim; September 2008 VA Form 9.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral sensorineural 
hearing loss range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 
38 C.F.R. § 4.85 (2008).  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 4.85 
and Tables VI, VIA, and VII (Diagnostic Code 6100) (2008).  
Section 4.86 provides an alternative rating method which may 
be used for certain defined "exceptional patterns of hearing 
impairment."
Section 4.85(a) requires that an examination for hearing loss 
be conducted by a state-licensed audiologist, and must 
include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  Section 4.85(c) indicates that Table VIA, "Numeric 
designation of Hearing Impairment Based Only on Puretone 
Threshold Average," will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of inconsistent speech discrimination scores.  

The Veteran underwent a VA compensation and pension (C&P) 
audio examination in October 2007.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
85
LEFT
20
25
55
65
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The pure tone decibel threshold average was 56.25 in the 
right ear and 57.5 in the left.  Under Table VI, 38 C.F.R. 
§ 4.85, these results correspond to a Level I in the right 
ear and a Level II in the left.  The applicable percentage 
rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  

In February 2008, a private audiologist conducted an 
audiometry examination.  While the figures reported appear to 
reflect a greater severity in the Veteran's hearing loss 
disability, it is not clear that the data contained in that 
examination report meets the mandatory requirements in the VA 
regulations governing the types of tests to be administered 
and the qualifications of the person administering the tests 
so that the results can be used for rating purposes.  See 38 
C.F.R. § 4.85(a).

In April 2008, the Veteran had a VA audio consult about 
obtaining hearing aids.  Some hearing tests were conducted 
but no test results were provided in the report; instead, 
there is a reference to where those results may be found.  
The examiner, however, made a note that the Veteran's hearing 
was slightly worse than it had been at the October 2007 C&P 
exam.  

In light of the February 2008 and April 2008 records, the 
Board found that another VA C&P examination was warranted to 
assess the severity of the Veteran's bilateral hearing loss, 
so that the data from the February 2008 private audiology 
tests could be interpreted, and so that the data from the 
April 2008 VA audiology consult could be obtained.  The Board 
notes that a duplicate April 2008 record was associated with 
the claims folder and that no data from this visit was 
obtained.  As the examiner indicated that the results 
obtained were not valid for rating purposes, however, there 
is no prejudice to the Veteran in proceeding without them.  

With respect to the February 2008 test results from the Tampa 
Bay Hearing and Balance Center, the Board requested the VA 
examiner to explain whether the examination was conducted by 
a state-licensed audiologist; whether the unaided recognition 
scores were from the Maryland CNC controlled speech 
discrimination test; and whether a pure tone audiometry test 
was conducted.  If the examiner answered in the affirmative 
to all three questions, the Board asked that the examiner 
interpret the data that was reported in graph form by the 
Tampa Bay Hearing and Balance Center and report it in a 
numerical format.  

A second VA C&P audio examination was conducted in August 
2009.  The VA examiner answered the Board's first and third 
questions in the affirmative but answered the second question 
in the negative.  As such, there was no need to interpret the 
data from the February 2008 test results from the Tampa Bay 
Hearing and Balance Center.  

On the authorized audiological evaluation in August 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
60
80
LEFT
25
30
60
65
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 percent in the left ear.  
The pure tone decibel threshold average was 56.25 in the 
right ear and 58.75 in the left.  Under Table VI, 38 C.F.R. 
§ 4.85, these results correspond to a Level II in the right 
ear and a Level III in the left.  The applicable percentage 
rating remains 0 percent under Table VII.  See 38 C.F.R. 
§ 4.85.  

The Board has also considered whether 38 C.F.R. § 4.86 (a) 
and (b) apply to this case.  Consideration under these 
provisions, however, is not warranted, as neither the right 
nor left ear displayed pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
of 55 decibels or more, nor were pure tone thresholds 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, with each ear evaluated separately.  See October 
2007 and August 2009 VA C&P examination reports.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing 
loss (i.e., not being able to hear conversation well without 
his hearing aids) are contemplated by the rating criteria, 
which reasonably describe his disability.  The Board 
acknowledges that the Veteran is not working.  There is no 
indication, however, that his unemployment is related to his 
service-connected bilateral hearing loss disability.  For 
these reasons, referral for consideration of extraschedular 
ratings is not warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the November 2007 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  He was also notified of effective dates for 
ratings and degrees of disability.  See May 2007 letter.  The 
Board notes that "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven."  
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  When 
service connection has been granted and an initial disability 
rating and effective date have been assigned, section 5103(a) 
is no longer applicable.  Accordingly, the duty to notify has 
been fulfilled as to this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
appropriate VA examinations in connection with his claim.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

The Board notes the case Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), in which the United States Court of Appeals 
for Veterans Claims held that relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report.  
In this regard, the August 2009 VA examiner specifically 
noted the Veteran's reported problem of not being able to 
hear conversation well without his hearing aids.  It was also 
noted that the Veteran's overall ability to communicate was 
altered because he cannot always see the person's face due to 
vision problems.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


